DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/21/2020. These drawings are acceptable.

Response to Arguments
The previous objection to the drawing has been withdrawn in light of the replacement sheet to Fig.2a-2d.
Applicant’s arguments with respect to the rejections under 35 USC § 102 have been considered but are moot on pages 6-7 of the remarks. However, upon further consideration, a new ground(s) of rejection is made (See the rejections below)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 11-15 is/are rejected under 35 U.S.C. 103 as being obvious over Desjardins (US 20180334964) in view of Bouwer (US 20150354672)
Regarding claim 1, Desjardins discloses an aircraft engine reduction gearbox (200; Fig.3a), comprising: a power input (Fig.1, 22; see ¶[0032]) and a power output 
a sun gear (212) engaged with the power input and centrally disposed defining a center axis of the epicyclic gear train; 
compound planet gears (214) mounted to a carrier (224) and rotatable about respective planet gear axes (¶[0030]), each compound planet gear having an input gear (218) in meshed engagement with the sun gear (¶[0029]-[0030]), and output gears (220, 222) axially spaced from the input gear (see Fig.3a); and 
ring gears (216) axially spaced apart from each other (see Fig.3a), each ring gear in meshed engagement with one of the output gears (see Fig.3a).

Desjardins does not disclose the ring gears rotatable about the center axis and engaged with the power output, but rather the reverse construction. Bouwer teaches epicyclic gear train (Fig. 5, 100) having ring gears (102) rotatable about the center axis (110) and engaged with the power output (output shaft that coupled with non-fixed annular gear 102; claim 19).

It would have been obvious to one skilled in the art at the time the invention was filed to have ring gears rotatable about the center axis and engaged with the power output as taught by Bouwer in the reduction gearbox of Desjardins so that it would create different reduction ratio. It is noted that the change amounts to a mere reversal of parts, which has been held to involve only routine skill in the art. In re Einstein, 8 USPQ 167. When selecting the connections for the planetary gearset, one element among the sun, carrier, and ring is the input, one is the output, and one is stationary to provide a reaction member for the gearset. Upon selecting the sun gear as the input, either the carrier or the ring must be selected for the output, while the other must be stationary. These are the only two possible options for transmitting power. Upon making such a 

Regarding claim 2, Desjardins discloses wherein the carrier is fixed (as modified by Bouwer), the sun gear being engaged with the power input to be driven thereby in a first rotational direction (the primary gears 218 are meshed with the sun gear 212, see ¶[0030]). Bouwer teaches the ring gears to rotate about the center axis and drive the power output in a second rotational direction opposite to the first rotational direction (if the sun gear is the input and the carrier is stationary, the ring gear will be driven in reverse due to the construction of planetary gearing)

Regarding claim 3, Bouwer teaches the epicyclic gear train is the only epicyclic gear train of the aircraft engine reduction gearbox (¶ [0008]).

Regarding claim 4, Desjardins discloses wherein the input gear is disposed axially between the output gears (see Fig.3a)

Regarding claim 8, Bouwer teaches a spline in meshed engagement (teeth engagement between ring gears and planet gears) with the ring gears, and engaged with the power output (output shaft that coupled with non-fixed annular gear).

Regarding claim 11, Desjardins discloses a diameter of the input gear (diameter of 218) is greater than a diameter of the output gears (diameter of 220).

Regarding claim 12, Desjardins discloses a method of operating a reduction gearbox (200; Fig.3a), of an aircraft engine , the reduction gearbox having an epicyclic 

Desjardins does not disclose rotation of the output gears rotating the ring gears about a center axis of the epicyclic gear train. Bouwer teaches rotation of the output gears (124,126, Fig.4) rotating the ring gears (102) about a center axis (110) of the epicyclic gear train (100)

Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have ring gears rotatable about the center axis of the epicyclic gear train as taught by Bouwer in the reduction gearbox of Desjardins so that it would create different reduction ratio. It is noted that the change amounts to a mere reversal of parts, which has been held to involve only routine skill in the art. In re Einstein, 8 USPQ 167. When selecting the connections for the planetary gearset, one element among the sun, carrier, and ring is the input, one is the output, and one is stationary to provide a reaction member for the gearset. Upon selecting the sun gear as the input, either the carrier or the ring must be selected for the output, while the other must be stationary. These are the only two possible options for transmitting power. Upon making such a change, one of ordinary skill in the art would recognize that a different gear ratio would be achieved, which can simply be a design consideration when constructing the gearset.


Regarding claim 13, Desjardins as modified by Bouwer teaches driving the sun gear includes stopping rotation of the compound planet gear about the center axis of the epicyclic gear train (as modified, the carrier is fixed, therefor the planet gears to not rotate about the center axis of the gearset).

Regarding claim 14, Bouwer and Desjardins as modified teaches the sun gear includes rotating the sun gear in a first rotational direction to rotate the ring gears in a second rotational direction opposite to the first rotational direction (if the sun gear is the input and the carrier is stationary, the ring gear will be driven in reverse due to the construction of planetary gearing)

Regarding claim 15, Desjardins discloses driving only one of the epicyclic gear train (210) of the reduction gearbox (200)

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desjardins (US 20180334964) and Bouwer (US 20150354672) in view of McCune (US 2018/0216531)
Regarding claim 5, Desjardins and Bouwer do not disclose the compound planet gears is mounted about an oil-film bearing. Mccune teaches compound planet gears (38, Fig.2) is mounted about an oil-film bearing (44).
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have planet gears is mounted about an oil-film bearing as taught by McCune in the gearbox of Desjardins and Bouwer for the purpose of strong support structure for planet gears.


Regarding claim 6, Desjardins as modified by Mccune teaches wherein each compound planet gear includes an annular body (e.g. body of 38 of Mccune) defining an inner journal surface (60) delimiting a cavity 11of the annular body, the oil-film bearing disposed in the cavity in engagement with the inner journal surface (see ¶[0033]; The journal bearing 44 has interface surface 52 that interfaces with an inner surface 60 of the star gear 38).

Allowable Subject Matter
Claims 7, 9-10, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 


/LILLIAN T NGUYEN/Examiner, Art Unit 3659


/DAVID R MORRIS/Primary Examiner, Art Unit 3659